Citation Nr: 0840115	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-20 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss, claimed as a ruptured left ear drum.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1947 to August 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2006, the veteran testified before a Decision Review 
Officer at a hearing at the RO.  A transcript is associated 
with the claims file.  The veteran was scheduled to testify 
before a Veterans Law Judge at a videoconference hearing in 
September 2008, but he did not report for the hearing.  The 
Board finds that all due process has been satisfied with 
respect to the veteran's right to a hearing.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
left ear hearing loss which is due to any incident or event 
in active military service, to include a ruptured left ear 
drum, and sensorineural hearing loss as an organic disease of 
the nervous system is not shown to have been manifested to a 
compensable degree within one year after separation from 
service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has tinnitus 
that is due to any incident or event in active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested within one year 
after separation from service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss, to include as a result of a 
ruptured left ear drum, was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).  

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 


If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in September 2003 that fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The Board notes the veteran has not been 
provided notice as to how disability ratings and effective 
dates are assigned.  However, the Board finds no prejudice to 
the veteran in proceeding with the present decision in this 
regard.  Since the claims herein are being denied, such 
issues are moot.  See Dingess, supra.  

The Board finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from September 2002 and 
June 2003, and the veteran submitted medical records from a 
private audiologist in support of his claim.  

The Board notes the veteran had "fire-related" service, 
which means that based upon the veteran's period of service, 
his service treatment records (STRs) were presumably damaged 
or destroyed by an accidental fire at the National Personnel 
Records Center facility in St. Louis, Missouri, in July 1973.  
The RO attempted to obtain copies of the veteran's STRs but 
was notified that additional information was needed regarding 
his Company, Battery, and Battalion during service.  The RO 
requested that the veteran provide the required information, 
but the information he provided was insufficient.  
Nevertheless, the Board is mindful that, in a case such as 
this, where service records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinksi, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
veteran's STRs are unavailable, the appeal must be decided on 
the evidence of record and, where possible, the Board's 
analysis has been undertaken with this heightened duty in 
mind.

As such, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board notes the veteran 
has not been afforded a VA examination in conjunction with 
his claims; however, we find a VA examination and/or opinion 
is not necessary in this case, for reasons explained herein.  

It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).


In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss and tinnitus), 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The Court has held that, in order to grant service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circum-stances, lay 
evidence of inccurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation from service, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).  

Due to the similar medical history and evidence related to 
the two claims, as well as the similar disposition of the 
issues, the Board will address them in a common discussion.  

The veteran has asserted that service connection is warranted 
because he currently has left ear hearing loss and tinnitus 
as a result of a ruptured left ear drum that he believes was 
caused by significant noise exposure during military service.  
He specifically attributes his current disabilities to 
exposure to gunfire during basic training, which he reports 
ruptured his left ear drum and caused ringing in his ears.  

The veteran testified that, during basic training, he sought 
treatment at the dispensary for ringing in his ears, and was 
told the problem would go away.  He testified that he sought 
treatment again when he was stationed in Korea and Okinawa, 
and was told both times that he had a ruptured ear drum.  He 
testified he was told there was nothing they could do about 
the ruptured ear drum and that he did not receive treatment 
or suffer any additional ear injuries throughout the 
remainder of his service.  

As noted, the veteran's service treatment records are not 
associated with the claims file due to the apparent loss of 
some service records by fire.  The Board notes the RO 
attempted to obtain copies of the veteran's STRs, but the 
veteran was unable to provide information regarding the 
Company, Battery, and Battalion to which he was assigned in 
service in order to facilitate the search.  As a result, 
there is no medical evidence of record which documents the 
veteran's hearing acuity at entry or separation from service.  
Nor is there contemporaneous medical evidence of record which 
corroborates the veteran's report of seeking treatment for 
ringing in his ears or a ruptured left ear drum during 
service.  

In support of his claim, the veteran submitted a lay 
statement from his wife, dated in July 2006, which states the 
veteran has complained about his ears since she met him in 
1951.  The Board considers the July 2006 lay statement to be 
competent lay evidence that the veteran had problems with his 
ears in 1951.  However, the lay statement is insufficient to 
establish that the veteran's ear problems were caused by 
significant noise exposure during service or that he suffered 
a ruptured ear drum during service.  In this regard, the lay 
statement did not report the veteran's specific complaints 
about his ears and the veteran testified that he met his wife 
after he got out of service.  Therefore, while the veteran's 
wife is competent to testify about lay-observable events and 
symptoms the veteran experienced after she met him, she is 
not competent to testify as to events that took place during 
his military service.  

The first indication of hearing loss included in the evidence 
of record is shown in a January 2002 private medical record.  
The January 2002 examiner did not convert the audiological 
findings into an appropriate numerical form, and the Board 
may not interpret graphical representations of audiometric 
data.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
Nevertheless, it appears the veteran has a hearing loss 
disability, as defined by VA, in the left and right ears in 
the 3000 and 4000 Hz frequencies, under 38 C.F.R. § 3.385, 
supra.  The January 2002 private medical record also reflects 
that an in-office trial of amplification alleviated tinnitus 
in the veteran's left ear.  The Board notes, however, that 
the January 2002 examiner did not provide an opinion as to 
the etiology of the veteran's hearing loss or tinnitus.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection in this case.  The Board again notes there is no 
contemporaneous medical evidence of record which corroborates 
the veteran's report of seeking treatment for ringing in his 
ears or a ruptured left ear drum during service.  Further, 
there is no evidence showing treatment for a hearing 
impairment until January 2002, which is more than 50 years 
after the veteran was separated from service.  In this 
regard, the veteran has not submitted or identified medical 
records which show he received treatment for hearing loss or 
tinnitus between the time he was separated from service and 
January 2002. 

The Board notes the veteran testified he did not seek 
treatment because he was told nothing could be done about his 
problem.  While the Board appreciates the veteran's 
forthright testimony, this gap of many years preponderates 
against a finding that his hearing loss and tinnitus are 
chronic disorders which originated in, or shortly after, 
service, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).


Even in evaluating the evidence in the light most favorable 
to the veteran, the Board finds most probative that there is 
no competent medical opinion of record which establishes that 
either his current left ear hearing loss or his tinnitus are 
due to his military service, to include a ruptured left ear 
drum incurred therein.  The January 2002 examiner did not 
provide an opinion as to the etiology of the veteran's 
current hearing loss and tinnitus disabilities, and there is 
no other medical opinion of record which establishes a link 
between his disabilities and military service.  

The only evidence of record that establishes a link between 
the veteran's military service and his current hearing loss 
and tinnitus are the veteran's own statements.  While he is 
capable of providing evidence of the symptomatology he 
experiences, such as ringing in his ears, and the Board does 
not doubt that he sincerely believes his hearing loss and 
tinnitus was caused by military noise exposure, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as medical etiology and causation of 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board notes the veteran has not been provided a VA 
examination in conjunction with this claim; however, we find 
a VA examination and/or opinion is not needed in this case.  
In this regard, the Board again notes there is no evidence of 
record, other than the veteran's statements, which 
establishes that he suffered an event, injury, or disease 
during service to which his current left ear hearing loss and 
tinnitus may be associated.  Even if the Board concedes that 
he had significant noise exposure during service that caused 
a ruptured ear drum, there is no indication that the 
veteran's current disabilities may be associated with his 
military service, to include as a result of a ruptured left 
ear drum incurred therein.  The Board notes the veteran has 
reported suffering from ringing in his ears since he was 
separated from service.  However, the Board must afford his 
statements less probative weight, given the lack of medical 
evidence showing complaints or treatment for hearing loss or 
ringing in his ears until 50 years after service.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  This, the 
Board finds a VA examination and/or opinion is not needed in 
this case.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Service connection for left ear hearing loss and tinnitus on 
a presumptive basis is not available in this case, because, 
as noted, there is no indication in the evidence of record 
that the veteran manifested an organic disease of the nervous 
system, shown to include either hearing loss or tinnitus, to 
a compensable degree within his first post-service year.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  In this regard, the Board again notes that the 
first time the veteran is shown to have hearing loss and 
tinnitus was in January 2002.  Furthermore, the veteran has 
not submitted or identified medical records which show he 
suffered from left ear hearing loss or tinnitus between the 
time he was separated from service in August 1951 and January 
2002.  

In view of the foregoing, the veteran's claims for service 
connection for left ear hearing loss and tinnitus cannot be 
granted because there is no competent evidence of hearing 
loss or tinnitus until many years after he was separated from 
service, and there is no competent medical evidence which 
provides a nexus between the veteran's current hearing loss 
and tinnitus and military service.  Therefore, the Board 
finds the preponderance of the evidence is against the 
veteran's claims for service connection for left ear hearing 
loss and tinnitus, and there is no reasonable doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  


_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


